 



Exhibit 10.7
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY PLEDGE AGREEMENT
     This SECOND PRIORITY PLEDGE AGREEMENT (this “Agreement”), dated as of
March 25, 2008, is among MoneyGram International, Inc., a Delaware corporation
(“Holdco”), MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation
(the “Company”), MoneyGram Payment Systems, Inc., a Delaware corporation
(“Payment Systems”), FSMC, Inc., a Minnesota corporation (“FSMC”), MoneyGram
Investments, LLC (formerly CAG, Inc.), a Delaware limited liability company
(“Investments”), PropertyBridge, Inc., a Delaware corporation
(“PropertyBridge”), MoneyGram of New York LLC, a Delaware limited liability
company (“MGI NY”; Holdco, the Company, Payment Systems, FSMC, Investments,
PropertyBridge, MGI NY and each Person who becomes a party to this Agreement by
execution of a joinder in the form of Exhibit C hereto, are sometimes
collectively referred to herein as “Pledgors” and each, individually, as a
“Pledgor”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, as Collateral Agent for the benefit of the Second Priority Secured
Parties (the “Second Priority Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, the Company, the Guarantors listed on the signatures pages thereto
and Deutsche Bank Trust Company Americas, a New York banking corporation, as
trustee and collateral agent, have entered into that certain Indenture dated as
of March 25, 2008 (the “Indenture”);
     WHEREAS, pursuant to that certain Second Amended and Restated Note Purchase
Agreement dated as of March 24, 2008 by and among Holdco, the Company, GSMP V
Onshore US, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (“GSMP Onshore”), GSMP V Offshore US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“GSMP
Offshore”) and GSMP V Institutional US, Ltd., an exempted company incorporated
in the Cayman Islands with limited liability (“GSMP Institutional” and together
with THL Credit Partners, GSMP Onshore and GSMP Offshore, the “Purchasers”) (the
same, as it may be amended, restated, modified or supplemented and in effect
from time to time, being herein referred to as the “Note Purchase Agreement”),
the Purchasers

 



--------------------------------------------------------------------------------



 



have agreed to purchase Notes issued in accordance with the terms and conditions
of the Indenture;
     WHEREAS, each of the Pledgors has benefited or will benefit directly and
indirectly from the proceeds of the issuance of Notes pursuant to the Indenture,
and has granted a Note Guarantee pursuant to the Indenture; and
     WHEREAS, to induce the Purchasers to enter into the Note Purchase Agreement
and purchase the Notes, the Pledgors have agreed to pledge to the Second
Priority Collateral Agent, for the benefit of the Second Priority Collateral
Agent and the Second Priority Secured Parties, the Pledged Collateral (as
defined below) on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used herein without definition
and defined in the Indenture are used herein as defined therein. In addition, as
used herein:
     “Event of Default” means an Event of Default (as defined in the Indenture).
     “Excluded Shares” means any Capital Stock of any Foreign Subsidiary in
excess of 65% of such Capital Stock of such Foreign Subsidiary.
     “First Priority Collateral Agent” means JPMorgan Chase Bank, N.A., and its
successors and/or assigns in its capacity as collateral agent for the Secured
Parties (as defined in the Credit Agreement).
     “First Priority Obligations Payment Date” shall have the meaning ascribed
thereto in the Intercreditor Agreement.
     “Foreign Issuer” means each of the Company’s material first-tier Foreign
Subsidiaries.
     “Issuer” means the Company, each of the Company’s Material Domestic
Subsidiaries (as defined in the Credit Agreement) and each Foreign Issuer.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 25, 2008, by and among JP Morgan Chase Bank, N.A., Deutsche Bank
Trust Company Americas, the Company and the other parties thereto, as amended,
restated or otherwise modified from time to time, or replaced in connection with
any amendment, restatement, modification, renewal or replacement of Credit
Facilities.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Notes, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Company to the Holders or to the
Trustee, the Second Priority Collateral Agent or any indemnified party arising
under the Indenture and the Financing Documents (as defined in the Note Purchase
Agreement), including without limitation all

2



--------------------------------------------------------------------------------



 



obligations of the Guarantors under the Note Guarantees and all joinders and
supplements thereto.
     “Pledged Collateral” shall have the meaning ascribed thereto in Section 2
below.
     “Pledged Shares” shall have the meaning ascribed thereto in Section 2
below.
     “Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Pledged
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Collateral
by any governmental body, authority, bureau or agency (or any person acting
under color of Governmental Authority), (c) all Stock Rights and (d) any and all
other amounts from time to time paid or payable under, in respect of or in
connection with any of the Pledged Collateral other than Excluded Assets (as
defined in the Second Priority Security Agreement).
     “Representative” means any Person acting as agent, representative or
trustee on behalf of the Second Priority Collateral Agent from time to time,
including, without limitation, the First Priority Collateral Agent acting as
agent and bailee on behalf of the Second Priority Collateral Agent.
     “Required Second Priority Secured Parties” means, prior to the date upon
which the Indenture has terminated by its terms and all of the Obligations have
been paid in full, the Required Holders (as defined in the Indenture).
     “Second Priority Secured Parties” means, collectively, each Holder, the
Trustee, the Second Priority Collateral Agent, as Representative and all of
their successors and assigns.
     “Second Priority Secured Obligations” means all Obligations.
     “Second Priority Security Agreement” means that certain Second Priority
Security Agreement dated as of the date hereof among the Second Priority
Collateral Agent, Holdco and certain of its Subsidiaries, as from time to time
amended, restated, amended and restated, modified or supplemented.
     “Significant Acquired Subsidiary” means any Subsidiary of Holdco that on
the date such Subsidiary is acquired, incorporated or formed (or in respect of a
newly incorporated or formed Subsidiary, that acquires assets as part of one or
more related transactions immediately thereafter) has total assets that exceed
10% of the consolidated total assets of the Company and its Subsidiaries or has
total revenues for the most recent 12 month period, if applicable, on a pro
forma basis that exceed 10% of the total consolidated revenues for the most
recent 12 month period of the Company and its Subsidiaries.

3



--------------------------------------------------------------------------------



 



     “Stock Rights” means all dividends, instruments or other distributions and
any stocks, shares, warrants, options or other securities rights or any other
right or property which the Pledgors shall receive or shall become entitled to
by way of dividend bonus, redemption, exchange, purchase, substitution,
conversion, consolidation, subdivision, preference or otherwise to receive for
any reason whatsoever with respect to, in substitution for or in exchange for,
any Pledged Shares.
     “Termination Date” shall have the meaning ascribed thereto in Section 18
below.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the UCC is used to
define any term herein or in any Financing Document (as defined in the Note
Purchase Agreement) and such term is defined differently in different Articles
or Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
     Section 2. Pledge.
     (a) As collateral security for the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the Second Priority Secured
Obligations, as of the Closing Date each Pledgor hereby grants, pledges,
assigns, hypothecates, transfers, delivers and grants to the Second Priority
Collateral Agent, for the benefit of the Second Priority Secured Parties, a Lien
on and security interest in (i) to the extent the same do not constitute
Excluded Shares, all of the Capital Stock of the Issuers now owned or hereafter
acquired by such Pledgor (collectively, the “Pledged Shares”; when used with
respect to any one Pledgor, “Pledged Shares” means the Pledged Shares in which
such Pledgor has an interest), (ii) subject to Section 5, any Stock Rights,
(iii) the certificates, if any, representing all such Pledged Shares and Stock
Rights and (iv) all Proceeds of the collateral described in the preceding
clauses (i), (ii) and (iii) (the collateral described in clauses (i) through
(iv) of this Section 2 being collectively referred to as the “Pledged
Collateral”). Notwithstanding the foregoing, the Pledged Collateral shall not be
deemed to include (a) any General Intangibles or other rights arising under
contracts, Instruments, licenses, license agreements or other documents, to the
extent (and only to the extent) that the grant of a security interest would
(i) be prohibited by an enforceable anti-assignment provision of such documents
in favor of a third party on such grant, unless and until any required consents
shall have been obtained, (ii) give any other party to such contract,
Instrument, license, license agreement or other document the right to terminate
its obligations thereunder, or (iii) violate any law, provided, however, that
(1) any portion of any such General Intangible or other such right pursuant to
this clause (a) shall constitute Pledged Collateral at the time and to the
extent that the grant of a security interest therein does not result in any of
the consequences specified in subclauses (i) through (iii) above and (2) the
limitation set forth in this clause (a) above shall not affect, limit, restrict
or impair the grant by a Pledgor of a security interest pursuant to this
Agreement in any such General Intangible or other such right, to the extent that
an otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the UCC; (b) any property as to
which the Second Priority Collateral Agent and the Company reasonably determine
(as specified in writing by such Persons) that the costs of obtaining a security
interest (or perfecting the same) outweighs

4



--------------------------------------------------------------------------------



 



the benefit to the Second Priority Secured Parties of the security afforded
thereby; (c) any other assets that require perfection exclusively through
control agreements under the applicable UCC; or (d) any direct Proceeds,
substitutions or replacements of any of the foregoing, but only to the extent
such Proceeds, substitutions or replacements would otherwise constitute any of
the items described in clauses (a) through (c) above.
     (b) All of the Pledged Shares now owned by each Pledgor which are presently
represented by certificates are listed on Exhibit A hereto, which certificates,
with undated stock or other transfer powers duly executed in blank by such
Pledgor and irrevocable proxies, have previously been or are simultaneously
herewith being delivered to the Second Priority Collateral Agent (or prior to
the First Priority Obligations Payment Date, the First Priority Collateral Agent
acting as bailee on its behalf), for the benefit of the Second Priority Secured
Parties.
     Section 3. Representations and Warranties of Pledgors. Each Pledgor
represents and warrants to, and covenants with, the Second Priority Collateral
Agent, for the benefit of the Second Priority Secured Parties, as follows:
     (a) such Pledgor is the record and beneficial owner of, and has legal title
to, the Pledged Shares which are listed on Exhibit A, and such shares are free
and clear of all Liens whatsoever, except for Permitted Liens;
     (b) such Pledgor has the power, authority and legal right to execute this
Agreement and to pledge the Pledged Shares and any additional Pledged Collateral
to the Second Priority Collateral Agent, for the benefit of the Second Priority
Secured Parties;
     (c) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting the enforcement of creditors’ rights generally or
by general equitable principles;
     (d) there are no outstanding options, warrants or other agreements with
respect to the Pledged Shares;
     (e) the Pledged Shares have been duly and validly authorized and issued,
and are or will be fully paid and non-assessable. The Pledged Shares listed on
Exhibit A constitute the percentage of the issued and outstanding Capital Stock
of such class of the Issuers specified on Exhibit A;
     (f) no consent, approval or authorization of or designation or filing with
any Governmental Authority on the part of such Pledgor is required in connection
with or as a condition to the pledge and security interest granted under this
Agreement, or the exercise by the Second Priority Collateral Agent of the voting
and other rights provided for in this Agreement except as may be required in
connection with disposition of the Pledged Collateral by laws affecting the
offering and sale of securities generally;

5



--------------------------------------------------------------------------------



 



     (g) the execution, delivery and performance of this Agreement by such
Pledgor will not violate any provision of (i) any applicable law, rule,
regulation, order, judgment, writ, award or decree binding on such Pledgor,
(ii) the charter or by-laws or Memorandum of Articles of Association of such
Pledgor or any Issuer or of any securities issued by any Issuer or (iii) any
mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking to which such Pledgor or any Issuer is a party or to which such
Pledgor or its assets is bound, and will not result in the creation or
imposition of any Lien in any of the assets of such Pledgor or any Issuer except
to the extent otherwise permitted by this Agreement or the Indenture and except
with respect to clauses (i) or (iii), to the extent, individually or in the
aggregate, that such violation, conflict, breach, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect;
     (h) the pledge, assignment and delivery to the Second Priority Collateral
Agent (or its Representative) of the Pledged Shares pursuant to this Agreement
and the filing of UCC financing statements pursuant to the terms of the Second
Priority Security Agreement create a valid second priority Lien on and a
perfected security interest in the Pledged Shares and the Proceeds thereof, to
the extent that such Pledged Shares may be perfected by filing a financing
statement under the UCC or by such pledge, assignment and delivery, in favor of
the Second Priority Collateral Agent, for the benefit of the Second Priority
Secured Parties, subject to no prior Lien other than the Lien created in favor
of the First Priority Collateral Agent. Such Pledgor covenants and agrees that
it will defend the Second Priority Collateral Agent’s right, title and security
interest in and to the Pledged Shares and the Proceeds thereof against the
claims and demands of all persons whomsoever;
     (i) with respect to any certificates delivered to the Second Priority
Collateral Agent (or prior to the First Priority Obligations Payment Date, the
First Priority Collateral Agent acting as bailee on its behalf) representing
Pledged Collateral, either such certificates are “Securities” as defined in
Article 8 of the UCC as a result of actions by the Issuer or otherwise, or, if
such certificates are not Securities, such Pledgor has so informed the Second
Priority Collateral Agent so that the Second Priority Collateral Agent may take
steps to perfect its security interest therein as a General Intangible; and
     (j) none of the Pledged Collateral owned by such Pledgor has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, except to the extent, individually or in the aggregate, that such
issuance or transfer could not reasonably be expected to result in a Material
Adverse Effect.
     Section 4. Covenants. If prior to the Termination Date, any Pledgor shall
receive any certificate representing Pledged Shares (including, without
limitation, any certificate representing a dividend or a distribution in kind in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Shares, or otherwise, such Pledgor agrees to
accept the same as the Second Priority Collateral Agent’s Representative and to
hold the same in trust for the Second Priority Collateral

6



--------------------------------------------------------------------------------



 



Agent, and such Pledgor shall on the earlier of (A) 30 days after the date
written notice thereof has been given to the Pledgor by the Second Priority
Collateral Agent but only with respect to certificates representing Capital
Stock of Significant Acquired Subsidiaries and (B) on or before the later of
(i) 30 days following such receipt or (ii) the first date required for delivery
of financial statements pursuant to Section 4.03(a)(i) or (ii) of the Indenture
following such receipt (or such longer period as to which the Second Priority
Collateral Agent may agree), or, if an Event of Default has occurred and is
continuing, within 30 days following written notice thereof given by the Second
Priority Collateral Agent to such Pledgor, deliver the same forthwith to (prior
to the First Priority Obligations Payment Date) the First Priority Collateral
Agent or the Second Priority Collateral Agent, in the exact form received, with
the endorsement of such Pledgor when necessary and/or appropriate undated stock
or other transfer powers duly executed in blank, to be held (prior to the First
Priority Obligations Payment Date) by the First Priority Collateral Agent
(acting as bailee on behalf of the Second Priority Collateral Agent) or the
Second Priority Collateral Agent, as applicable, for the benefit of the Second
Priority Secured Parties, subject to the terms hereof, as additional Pledged
Collateral. Upon the creation or acquisition by any Pledgor of any Capital Stock
in any other Issuer or any additional Pledged Shares of any Issuer, such Pledgor
shall, on or before the later of (i) 30 days following such creation or
acquisition or (ii) the first date required for delivery of financial statements
pursuant to Section 4.03(a)(i) or (ii) of the Indenture following such creation
or acquisition (or such longer period as to which the Second Priority Collateral
Agent may agree), execute and deliver to the Second Priority Collateral Agent an
Addendum in the form of Exhibit B hereto (an “Addendum”); provided, that with
respect to any Foreign Issuer whose Capital Stock is uncertificated, the
applicable Pledgor shall, to the extent not prohibited by applicable law, cause
to be issued one or more stock certificates representing 65% of the issued
Capital Stock of such Foreign Issuer, together with undated instruments of
transfer duly executed by such Pledgor to be delivered (i) prior to the First
Priority Obligations Payment Date, to the First Priority Collateral Agent or
(ii) on and after the First Priority Obligations Payment Date, to the Second
Priority Collateral Agent, within such time period. (i) Prior to the First
Priority Obligations Payment Date, the First Priority Collateral Agent or
(ii) on and after the First Priority Obligations Payment Date, the Second
Priority Collateral Agent, shall on behalf of the Second Priority Secured
Parties, maintain possession and custody of any certificates delivered to it
representing the Pledged Shares and any additional Pledged Collateral. Without
the prior written consent of the Second Priority Collateral Agent each Pledgor
agrees that it shall not, and not otherwise permit any Issuer, to opt-in to
Article 8 of the UCC with respect to any uncertificated Pledged Collateral which
will cause such Pledged Collateral to become a “Security” within the meaning of
Section 8-102 of the UCC.
     Section 5. Administration of Security.
     (a) Each Pledgor shall be entitled (subject to the other provisions hereof,
including, without limitation, Section 8 below):
          (i) until receipt of notice to the contrary from the Second Priority
Collateral Agent during the continuance of an Event of Default, to vote or
consent, or refrain from voting or consenting, with respect to the Pledged
Shares; provided however, that no vote or other right shall be exercised or
action taken by any Pledgor which would

7



--------------------------------------------------------------------------------



 



have the effect of materially impairing the rights of the Second Priority
Collateral Agent in respect of such Pledged Collateral; and
          (ii) until receipt of notice to the contrary from the Second Priority
Collateral Agent delivered during the continuance of an Event of Default, to
receive cash dividends or other distributions in the ordinary course made in
respect of the Pledged Shares, to the extent payment is not prohibited pursuant
to the Indenture.
     (b) Upon the occurrence and continuance of an Event of Default, (i) prior
to the First Priority Obligations Payment Date, the First Priority Collateral
Agent or (ii) on and after the First Priority Obligations Payment Date or the
Second Priority Enforcement Date (as defined in the Intercreditor Agreement),
the Second Priority Collateral Agent, may act as each Pledgor’s proxy and
attorney-in-fact pursuant to the terms of Section 22, subject to the limitations
set forth in the last sentence of this clause (b), with respect to its Pledged
Collateral, including the right to vote such Pledged Collateral, with full power
of substitution to do so, and the right to exercise all other rights, powers,
privileges and remedies to which a holder of such Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
calling special meetings of shareholders and voting at such meetings). Such
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any such Pledged Collateral on the record books of
the issuer thereof) by any person (including the issuer of such Pledged
Collateral or any officer or agent thereof), upon the occurrence and
continuation of an Event of Default.
     (c) Upon the occurrence and during the continuance of an Event of Default,
in the event that any Pledgor, as record and beneficial owner of its Pledged
Shares, shall have received or shall have become entitled to receive, any cash
dividends or other distributions on account of the Pledged Shares in the
ordinary course or pursuant to the recapitalization of the capital of the Issuer
thereof or pursuant to the reorganization thereof, such Pledgor shall, at the
Second Priority Collateral Agent’s written request, promptly deliver such cash
or other distributions to the Second Priority Collateral Agent or its
Representative, for the benefit of the Second Priority Secured Parties, and the
Second Priority Collateral Agent, shall be entitled to receive and retain, all
such cash or other distributions as additional Pledged Collateral.
     Section 6. [Reserved]
     Section 7. Certain Rights of the Second Priority Collateral Agent. Neither
the Second Priority Collateral Agent nor any of the other Second Priority
Secured Parties shall be liable for failure to collect or realize upon any of
the Second Priority Secured Obligations or any collateral security or guaranty
therefor, or any part thereof, or for any delay in so doing, nor shall the
Second Priority Collateral Agent or any of the other Second Priority Secured
Parties be under any obligation to take any action whatsoever with regard
thereto. Any or all of the Pledged Shares held by the First Priority Collateral
Agent or the Second Priority Collateral Agent or any Representative thereof
hereunder may, if an Event of Default has occurred and is continuing, be
registered in the name of the Second Priority Collateral Agent or its nominee
and the Second Priority Collateral Agent or its nominee may thereafter (with
prompt subsequent, but not prior,

8



--------------------------------------------------------------------------------



 



notice to the Pledgors) exercise all voting and corporate rights at any meeting
with respect to any Issuer and exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Shares as if it were the absolute owner thereof, including,
without limitation, the right to vote in favor of, and to exchange at its
discretion any and all of the Pledged Shares upon, the merger, consolidation,
reorganization, recapitalization or other readjustment with respect to any
Issuer or upon the exercise by any Pledgor or the Second Priority Collateral
Agent or any Representative thereof, of any right, privilege or option
pertaining to any of the Pledged Shares, and in connection therewith, to deposit
and deliver any and all of the Pledged Shares with any depository, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Second Priority Collateral Agent may determine, all without liability except
to account for property actually received by the Second Priority Collateral
Agent or any Representative thereof. For purposes of this Agreement, the Second
Priority Collateral Agent shall act at the written direction of the Required
Second Priority Secured Parties.
     Section 8. Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Second Priority Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
any Pledgor or any other person (all and each of which demands, advertisements
and/or notices are hereby expressly waived), may forthwith collect, receive,
appropriate and realize upon the Pledged Collateral, or any part thereof, and/or
may forthwith sell, assign, give an option or options to purchase, contract to
sell or otherwise dispose of (including the disposition by merger) and deliver
said Pledged Collateral, or any part thereof, in one or more portions at public
or private sale or sales or transactions, at any exchange, broker’s board or at
the Second Priority Collateral Agent’s offices or elsewhere upon such terms and
conditions as the Second Priority Collateral Agent may deem commercially
reasonable and at such prices as it may deem best, for any combination of cash
and/or securities or other property or on credit or for future delivery without
assumption by any Second Priority Secured Party of any credit risk, with the
right to the Second Priority Collateral Agent or its Representative upon any
such sale or sales, public or private, to purchase the whole or any part of said
Pledged Collateral so sold, free of any right or equity of redemption in any
Pledgor, which right or equity is hereby expressly waived or released. Each
Pledgor agrees that the Second Priority Collateral Agent or its Representative
need not give more than ten (10) days’ notice (but shall give at least ten (10)
days’ notice) of the time and place of any public sale or of the time after
which a private sale or other intended disposition is to take place and that
such notice is reasonable notification of such matters. No notification need be
given to any Pledgor if such Pledgor has signed after the occurrence and during
the continuance of an Event of Default a statement renouncing or modifying any
right to notification of sale or other intended disposition. In addition to the
rights and remedies granted to the Second Priority Collateral Agent for the
benefit of the Second Priority Secured Parties in this Agreement and in any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, the Second Priority Collateral Agent and the other Second Priority
Secured Parties shall have all the rights and remedies of a secured party under
the UCC and under any other applicable law.
     Section 9. Sale of Pledged Shares.

9



--------------------------------------------------------------------------------



 



     (a) Each Pledgor recognizes that the Second Priority Collateral Agent or
its Representative, on behalf of the Second Priority Secured Parties may be
unable to effect a public sale or disposition (including, without limitation,
any disposition in connection with a merger of any Subsidiary) of any or all the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Act”), and applicable state securities laws, but
may be compelled to resort to one or more private sales or dispositions thereof
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that any such private sale or disposition may result in prices and other
terms (including the terms of any securities or other property received in
connection therewith) less favorable to the seller than if such sale or
disposition were a public sale or disposition and, notwithstanding such
circumstances, agrees that any such private sale or disposition shall be deemed
to be reasonable and affected in a commercially reasonable manner. The Second
Priority Collateral Agent, shall be under no obligation to delay a sale or
disposition of any of the Pledged Collateral in order to permit any Pledgor or
any Issuer to register such securities for public sale under the Act, or under
applicable state securities laws, even if such Pledgor or any Issuer would agree
to do so. No Second Priority Secured Party shall incur any liability as a result
of the sale of any such Pledged Collateral, or any part thereof, at any private
sale provided for in this Agreement conducted in a commercially reasonable
manner, and each Pledgor hereby waives any claims against the Second Priority
Secured Parties arising by reason of the fact that the price at which the
Pledged Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if, acting in a commercially
reasonable manner, the Second Priority Collateral Agent or its Representative
accepts the first offer received and does not offer the Pledged Collateral to
more than one offeree.
     (b) Upon the occurrence and during the continuance of an Event of Default,
each Pledgor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such sale or sales or dispositions of any
portion or all of the Pledged Collateral valid and binding and in compliance
with any and all applicable laws, regulations, orders, writs, injunctions,
decrees or awards of any and all courts, arbitrators or governmental
instrumentalities, domestic or foreign, having jurisdiction over any such sale
or sales or dispositions, all at such Pledgor’s expense.
     (c) Each Pledgor agrees to indemnify and hold harmless the Second Priority
Secured Parties, each of their respective successors and assigns, officers,
directors, employees, agents and attorneys, and any Person in control of any
thereof, from and against any loss, liability, claim, damage and expense
(limited with respect to legal expenses to the reasonable out-of-pocket fees,
disbursements and other charges of one counsel to such indemnified Persons taken
as a whole and, if reasonably necessary, one local counsel in any relevant
jurisdiction) (collectively called the “Indemnified Liabilities”), under federal
and state securities laws or otherwise insofar as any such Indemnified
Liability:

10



--------------------------------------------------------------------------------



 



          (i) arises out of or is based upon any Pledgors’ untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or offering memorandum or in any preliminary prospectus or
preliminary offering memorandum or in any amendment or supplement to any of the
foregoing or in any other writing prepared in connection with the offer, sale or
resale of all or any portion of the Pledged Collateral prior to the termination
of this Agreement unless such untrue statement of material fact was provided by
the Second Priority Collateral Agent specifically for inclusion therein; or
          (ii) arises out of or is based upon any Pledgors’ omission or alleged
omission to state therein a material fact required to be stated or necessary to
make the statements therein not misleading;
such indemnification to remain operative regardless of any investigation made by
or on behalf of the Second Priority Collateral Agent, any Representative, any
Second Priority Secured Party or any successor thereof, or any Person in control
of any thereof. In connection with a public sale or other distribution, each
Pledgor will provide customary indemnification to any underwriters, their
respective successors and assigns, their respective officers and directors and
each Person who controls any such underwriter (within the meaning of the Act).
If and to the extent that the foregoing undertakings in this Section 9(c) may be
unenforceable for any reason, each Pledgor agrees to make maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The obligations of each Pledgor under this
Section 9(c) shall survive any termination of this Agreement.
     Section 10. Application of Proceeds. The proceeds of any collection, sale
or other realization of all or any part of the Pledged Collateral, and any other
cash at the time held by the First Priority Collateral Agent (acting as bailee
on behalf of the Second Priority Collateral Agent) or the Second Priority
Collateral Agent, as applicable under this Agreement, shall (subject to the
Intercreditor Agreement), following an Event of Default, be applied in the
manner set forth in Section 7.06 of the Indenture. Each Pledgor shall remain
liable for any deficiency remaining after such application.
     Section 11. Further Assurances. Each Pledgor agrees that at any time and
from time to time, upon the written request of the Second Priority Collateral
Agent, such Pledgor will execute and deliver all stock powers, financing
statements, proxies and such further documents and do such further reasonable
acts and things as the Second Priority Collateral Agent may reasonably request
consistent with the provisions hereof in order to effect the purposes of this
Agreement. Without limiting the foregoing, each Pledgor will take any and all
actions reasonably required or requested by the Second Priority Collateral
Agent, from time to time, to cause the Second Priority Collateral Agent to
obtain exclusive control of any Pledged Collateral owned by such Pledgor in a
manner reasonably acceptable to the Second Priority Collateral Agent. For
purposes of this Section 11, the Second Priority Collateral Agent shall have
control of Pledged Collateral if (i) in the case of Pledged Collateral
consisting of certificated securities, such Pledgor delivers such certificated
securities (prior to the First Priority Obligations Payment Date) to the First
Priority Collateral Agent (acting as bailee on behalf of the Second Priority
Collateral Agent) or thereafter to the Second Priority Collateral Agent or its
Representative (in each case with appropriate endorsements (in blank or
otherwise) if such certificated securities are

11



--------------------------------------------------------------------------------



 



in registered form), as the case may be, and (ii) in the case of any other
Pledged Collateral, (prior to the First Priority Obligations Payment Date) the
First Priority Collateral Agent (acting as bailee on behalf of the Second
Priority Collateral Agent) or thereafter to the Second Priority Collateral Agent
or its Representative, has control thereof for all applicable purposes of the
UCC, in each case subject only to the Lien of the First Priority Collateral
Agent.
     Section 12. Limitation on Duty of the Second Priority Collateral Agent.
     (a) The powers conferred on the Second Priority Collateral Agent under this
Agreement are solely to protect the Second Priority Collateral Agent’s interest
in the Pledged Collateral and shall not impose any duty upon it to exercise any
such powers. The Second Priority Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither the Second Priority Collateral Agent nor its Representative nor any of
their respective officers, directors, employees or agents shall be responsible
to Pledgors for any act or failure to act, except for bad faith, gross
negligence, willful misconduct or breach of this Agreement. Without limiting the
foregoing, the Second Priority Collateral Agent and any Representative shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in their possession if such Pledged Collateral is accorded
treatment substantially equivalent to that which the Second Priority Collateral
Agent or any Representative, in its individual capacity, accords its own
property consisting of the type of Pledged Collateral involved, it being
understood and agreed that neither the Second Priority Collateral Agent nor any
Representative shall have any responsibility for taking any necessary steps
(other than steps taken in accordance with the standard of care set forth above)
to protect, preserve or exercise rights against any Person with respect to any
Pledged Collateral and shall be relieved of all responsibility for the Pledged
Collateral upon surrendering it to the applicable Pledgor.
     (b) Also without limiting the generality of the foregoing, neither the
Second Priority Collateral Agent nor any Representative shall have any
obligation or liability under any contract or license by reason of or arising
out of this Agreement or the granting to the Second Priority Collateral Agent of
a security interest therein or assignment thereof or the receipt by the Second
Priority Collateral Agent or any Representative of any payment relating to any
contract or license pursuant hereto, nor shall the Second Priority Collateral
Agent or any Representative be required or obligated in any manner to perform or
fulfill any of the obligations of any Pledgor under or pursuant to any contract
or license, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any contract or license, or to present or file
any claim, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
     Section 13. Second Priority Collateral Agent’s Actions. Whenever reference
is made in this Agreement to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by the Second Priority Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or

12



--------------------------------------------------------------------------------



 



other exercise of discretion, rights or remedies to be made (or not to be made)
by the Second Priority Collateral Agent, it is understood that in all cases the
Second Priority Collateral Agent shall be fully justified in failing or refusing
to take any such action under this Agreement if it shall not have received such
advice or concurrence of the Required Second Priority Secured Parties, as it
deems appropriate. This provision is intended solely for the benefit of the
Second Priority Collateral Agent and its successors and permitted assigns and is
not intended to and will not entitle the other parties hereto to any defense,
claim or counterclaim, or confer any rights or benefits on any party hereto.
     Section 14. Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and (b) the invalidity or unenforceability of any provision hereof
in any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.
     Section 15. No Waiver; Cumulative Remedies. No failure on the part of the
Second Priority Collateral Agent to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Second Priority Collateral Agent of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. Neither the Second Priority Collateral Agent nor any of
the other Second Priority Secured Parties shall be liable for any failure to
collect or realize upon any of the Secured Obligations (as defined in the Second
Priority Security Agreement) or any collateral security or guaranty therefor, or
any part thereof, or for any delay in so doing, nor shall the Second Priority
Collateral Agent or any of the other Second Priority Secured Parties be under
any obligation to take any action whatsoever with regard thereto. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
     Section 16. Specific Performance. Each Pledgor agrees that a breach of any
of the covenants contained in Sections 2(b), 4, 5(c), 9 or 11 hereof will cause
irreparable injury to the Second Priority Secured Parties, that the Second
Priority Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant referenced
above shall be specifically enforceable against such Pledgor in an action for
specific performance.
     Section 17. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, the Second Priority Secured
Parties and the respective successors and assigns of the foregoing, provided,
that no Pledgor shall assign or transfer its rights hereunder without the prior
written consent of the Second Priority Collateral Agent.
     Section 18. Termination. This Agreement and the Liens granted hereunder
shall terminate upon the date of the termination of the Indenture, the full and
complete performance and indefeasible satisfaction of all the Obligations (other
than contingent indemnification obligations) and the termination of all
commitments which could give rise to Obligations (the “Termination Date”),
whereupon each Pledgor shall automatically be released from its obligations
hereunder (other than those expressly stated to survive such termination) and
the

13



--------------------------------------------------------------------------------



 



Second Priority Collateral Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral (including all certificates
evidencing the Pledged Collateral in its possession or control) to or on the
order of the Pledgors. The Second Priority Collateral Agent, at the Pledgors’
expense, shall also execute and deliver to the Pledgors upon such termination
such UCC termination statements and such other documentation as shall be
reasonably requested by the Pledgors to effect the termination and release of
the Liens in favor of the Second Priority Collateral Agent created hereby.
     Section 19. Possession of Pledged Collateral. Beyond the exercise of
reasonable care to assure the safe custody of the Pledged Collateral in the
physical possession of the Second Priority Collateral Agent or its
Representative pursuant hereto, neither the Second Priority Collateral Agent nor
any nominee or Representative of the Second Priority Collateral Agent shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto, and shall be relieved of all
responsibility for the Pledged Collateral upon surrendering them to the
applicable Pledgor.
     Section 20. Survival of Representations and Warranties. All representations
and warranties of each Pledgor contained in this Agreement shall survive the
execution and delivery of this Agreement.
     Section 21. Expenses. Any taxes (including income taxes) and stamp duties
payable or ruled payable by any domestic or foreign Governmental Entity in
respect of this Agreement shall be paid by the Pledgors, together with related
interest, penalties, fines and expenses, if any. The Pledgors shall reimburse
the Second Priority Collateral Agent or its Representative promptly following
demand for any and all reasonable and documented costs and out-of-pocket
expenses (limited with respect to legal expenses to the reasonable fees,
disbursements and other charges of one counsel to the Second Priority Collateral
Agent and, if reasonably necessary, one local counsel in any relevant
jurisdiction) relating to this Agreement. For purposes thereof, costs and
expenses relating to the collection, preservation or sale of the Pledged
Collateral shall be deemed to be in connection with the administration of this
Agreement. Any and all costs and expenses incurred by the Pledgors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Pledgors.
     Section 22. Attorney-In-Fact. Until the Termination Date, each Pledgor
hereby irrevocably appoints (i) prior to the First Priority Obligations Payment
Date, the First Priority Collateral Agent or (ii) on and after the First
Priority Obligations Payment Date or the Second Priority Enforcement Date, the
Second Priority Collateral Agent, as such Pledgor’s attorney-in-fact, effective
upon the occurrence and during the continuance of an Event of Default, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to time in the Second Priority Collateral Agent’s
discretion, to take any action and to execute any instrument that the Second
Priority Collateral Agent deems reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, to receive,
endorse and collect all instruments made payable to such Pledgor representing
any dividend, payment or other distribution in respect of the Pledged Collateral
or any part thereof and to give full discharge for the same, when and to the
extent permitted by this Agreement.

14



--------------------------------------------------------------------------------



 



     Section 23. Notices. All notices, demands and requests that any party is
required or elects to give to any other party shall be given in accordance with
the provisions of Section 14.01 of the Indenture, and if given (i) to the Second
Priority Collateral Agent, shall be given to it at Deutsche Bank Trust Company
Americas, Trust & Securities Services, 60 Wall Street, MS 2710, New York, New
York 10005, Attn: Deal Manager — Corporates Team, Facsimile No. (732) 578-4635;
with a copy to: Deutsche Bank Trust Company America c/o Deutsche Bank National
Trust Company, Trust & Securities Services, 25 DeForest Avenue, MS SUM01-0105,
Summit, New Jersey 07901, Attn: Deal Manager — Corporates Team, Facsimile No.
(732) 578-4635; or as otherwise specified by the Collateral Agent in writing,
(ii) to a Pledgor other than the Company, shall be given to it c/o the Company
at the address specified in the Indenture and (iii) to the Company, shall be
given to it at its address specified in the Indenture.
     Section 24. Choice of Law, Submission to Jurisdiction, etc.
     (a) This Agreement shall be construed in accordance with and governed by
the laws of the State of New York, without regard to conflicts of laws
principles thereof.
     (b) Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
     (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 23. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     Section 25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT,

15



--------------------------------------------------------------------------------



 



TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 26. Amendments, Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Pledgor and the Second Priority Collateral Agent with (other than in the case of
amendments hereof solely for the purpose of adding Pledged Collateral as
contemplated hereby) the concurrence or at the direction of the Required Second
Priority Secured Parties. Any such amendment or waiver shall be binding upon the
Second Priority Collateral Agent and each Pledgor and their respective
successors and assigns.
     Section 27. Counterparts; Headings. This Agreement may be authenticated in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may authenticate this
Agreement by signing any such counterpart. This Agreement may be authenticated
by manual signature, facsimile or electronic means, all of which shall be
equally valid. The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.
     Section 28. Entire Agreement. This Agreement embodies the entire agreement
and understanding between the Pledgors and the Second Priority Collateral Agent
with respect to the subject matter hereof and supersedes all prior oral and
written agreements and understandings between any Pledgor and the Second
Priority Collateral Agent relating to the subject matter hereof. Nothing in this
Agreement shall be deemed to limit or supersede the rights granted to the Second
Priority Collateral Agent or the other Second Priority Secured Parties in the
Indenture. In the event of any inconsistencies between the provisions of this
Agreement and the provisions of the Second Priority Security Agreement relating
to Pledged Collateral, the provisions of this Agreement relating to the Pledged
Collateral shall govern.
     Section 29. Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act, Deutsche Bank Trust Company Americas,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account. The parties to this agreement agree that they
will provide Deutsche Bank Trust Company Americas with such information as it
may request in order for Deutsche Bank Trust Company Americas to satisfy the
requirements of the USA Patriot Act.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Priority
Pledge Agreement to be duly executed and delivered as of the day and year first
above written.

                  PLEDGORS:    
 
                MONEYGRAM INTERNATIONAL, INC.    
 
           
 
  By:   /s/ David J. Parrin    
 
     
 
   
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           
 
                MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.    
 
           
 
  By:   /s/ David J. Parrin    
 
           
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           
 
                MONEYGRAM PAYMENT SYSTEMS, INC.    
 
           
 
  By:   /s/ David J. Parrin    
 
           
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           
 
                FSMC, INC.    
 
           
 
  By:   /s/ David J. Parrin    
 
     
 
    
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           
 
                MONEYGRAM INVESTMENTS, LLC    
 
           
 
  By:   /s/ David J. Parrin    
 
     
 
   
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           

[Signature Page to Amended and restated Pledge Agreement]

 



--------------------------------------------------------------------------------



 



             
 
  PROPERTYBRIDGE, INC.        
 
           
 
  By:   /s/ David J. Parrin    
 
     
 
   
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           
 
                MONEYGRAM OF NEW YORK LLC,    
 
                By: MONEYGRAM PAYMENT         SYSTEMS, INC., its Sole Member    
 
           
 
  By:   /s/ David J. Parrin    
 
           
 
           
 
  Title:   Executive Vice President and
Chief Financial Officer    
 
           

[Signature Page to Amended and restated Pledge Agreement]

 



--------------------------------------------------------------------------------



 



                  SECOND PRIORITY COLLATERAL AGENT:    
 
                DEUTSCHE BANK TRUST COMPANY         AMERICAS, as Second Priority
Collateral         Agent for the benefit of the Second Priority         Secured
Parties    
 
                By: Deutsche Bank National Trust Company    
 
           
 
  By:   /s/ Cynthia J. Powell    
 
     
 
   
 
           
 
  Title:    Vice President    
 
           
 
           
 
  By:   /s/ David Contino    
 
           
 
           
 
  Title:   Vice President    
 
           

[Signature Page to Amended and Restated Pledge Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
to Pledge Agreement

                                                              % of              
              Issued                             Shares of         Certificate  
No.   Class of   such Class Pledgor   Issuer   No.   of Shares   Shares   of
Issuer
MoneyGram International, Inc.
  MoneyGram Payment Systems Worldwide, Inc.     2       1     Common     100 %
MoneyGram Payment Systems Worldwide, Inc.
  MoneyGram Payment Systems, Inc.     2       1     Common     100 %
MoneyGram Payment Systems, Inc.
  FSMC, Inc.     1       1,000     Common     100 %
MoneyGram Payment Systems, Inc.
  MoneyGram
Investments, LLC   Uncertificated     N/A     N/A     100 %
MoneyGram
Investments, LLC
  Long Lake Partners,
LLC   Uncertificated     N/A     N/A     100 %
MoneyGram Payment Systems, Inc.
  PropertyBridge, Inc.   C-18     1     Commnon     100 %
MoneyGram Payment Systems, Inc.
  MoneyGram of New York LLC   Uncertificated     N/A     N/A     100 %
MoneyGram Payment Systems, Inc.
  Travelers Express Company (P.R.), Inc.     7       32.5     Common     65 %
MoneyGram Payment Systems, Inc.
  MoneyGram Payment Systems Canada, Inc.     2       0.65     Common     65 %
MoneyGram Payment Systems, Inc.
  MoneyGram
International
Holdings Limited     3       65,000     Ordinary     65 %

 



--------------------------------------------------------------------------------



 



                                                              % of              
              Issued                             Shares of         Certificate  
No.   Class of   such Class Pledgor   Issuer   No.   of Shares   Shares   of
Issuer
MoneyGram Payment Systems, Inc.
  MoneyGram France, S.A.   Uncertificated     N/A     N/A     100 %
MoneyGram Payment Systems, Inc.
  MoneyGram Payments Systems Italy S.r.l.   Uncertificated     N/A     N/A    
100 %
MoneyGram Payments Systems, Inc.
  GBP Holdings, Inc.     1       1     Common     100 %

Please note that the stock certificate issued by FSMC, Inc. is actually issued
to Travelers Express Company, Inc. which is now known as MoneyGram Payment
Systems, Inc. (merger was effective December 31, 2005).

 



--------------------------------------------------------------------------------



 



Exhibit B
to Second Priority Pledge Agreement
Addendum to Second Priority Pledge Agreement
     The undersigned, being a Pledgor pursuant to that certain Second Priority
Pledge Agreement dated as of March [___], 2008 (the “Pledge Agreement”) in favor
of Deutsche Bank Trust Company Americas, a New York banking corporation, as
Collateral Agent (the “Second Priority Collateral Agent”), by executing this
Addendum, hereby acknowledges that such Pledgor legally and beneficially owns
Capital Stock as set forth below of ______, a ______ [corporation]
(“Corporation”). Capitalized terms used but not defined herein have the meanings
given them in the Second Priority Pledge Agreement. Such Pledgor hereby agrees
and acknowledges that Corporation is an Issuer pursuant to the Pledge Agreement
and the Shares (as hereinafter defined) shall be deemed Pledged Shares pursuant
to the Pledge Agreement. Such Pledgor hereby represents and warrants to the
Collateral Agent and the other Second Priority Secured Parties that (i) all of
the Capital Stock of Corporation now owned by such Pledgor (“Shares”), to the
extent the same do not constitute Excluded Shares, is presently represented by
the stock certificates listed below, which stock certificates, with undated
stock powers duly executed in blank by such Pledgor, are being delivered
(i) prior to the First Priority Obligations Payment Date, to the First Priority
Collateral Agent or (ii) on and after the First Priority Obligations Payment
Date, to the Second Priority Collateral Agent, simultaneously herewith, and
(ii) after giving effect to this addendum, the representations and warranties
set forth in Section 3 of the Second Priority Pledge Agreement are true,
complete and correct as of the date hereof (except to the extent such
representations and warranties are stated to relate to an earlier date, in which
case such representations and warranties shall have been made on and as of such
earlier date).
Pledged Shares

                                                                               
  % of Issued                 Certificate   No.   Class of   Shares of Pledgor  
Issuer   No.   of Shares   Shares   Class

     IN WITNESS WHEREOF, Pledgor has executed this Addendum this
                     day of                     , 200___.

                  PLEDGOR:
 
                     
 
           
 
  By:          
 
     
 
   
 
  Its:           
 
     
 
   

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Second Priority Collateral Agent

               
 
       
By: 
       
 
 
 
   
Its:   
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit C
to Second Priority Pledge Agreement
Joinder to Second Priority Pledge Agreement
The undersigned,                                         , a
                                         , as of the ___ day of ___, 20___,
hereby joins in the execution of that certain Pledge Agreement dated as of March
___, 2008 (as the same may be amended, restated, amended and restated
supplemented or otherwise modified and in effect from time to time, the “Second
Priority Pledge Agreement”) among MoneyGram International, Inc., MoneyGram
Payment Systems Worldwide, Inc., MoneyGram Payment Systems, Inc., FSMC, Inc.,
MoneyGram Investments, LLC, PropertyBridge, Inc., MoneyGram of New York LLC and
each other Person that becomes a Pledgor thereunder after the date and pursuant
to the terms thereof, to and in favor of Deutsche Bank Trust Company Americas, a
New York banking corporation, as the Second Priority Collateral Agent.
Capitalized terms used but not defined herein have the meanings given them in
the Second Priority Pledge Agreement. By executing this Joinder, the undersigned
hereby agrees that it is a Pledgor thereunder and agrees to be bound by all of
the terms and provisions of the Second Priority Pledge Agreement.
The undersigned represents and warrants to the Second Priority Collateral Agent
and the other Second Priority Secured Parties that the undersigned is the record
and beneficial owner of, and has legal title to, the Capital Stock set forth
below.
                                         , a                          
               

         
By:  
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Pledged Shares

                                                                               
  % of Issued                 Certificate   No.   Class of   Shares of Pledgor  
Issuer   No.   of Shares   Shares   Class

ACKNOWLEDGED
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Second Priority Collateral Agent

               
 
       
By:
       
Its:
 
 
   
 
 
 
   

 